            Case 2:19-cv-01132-JCM-EJY Document 87 Filed 08/19/21 Page 1 of 7




 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2
 3    SECURITIES AND EXCHANGE COMMISSION,
 4                                   Plaintiff,
 5    v.                                                      Case No.: 2:19-cv-1132-JCM-EJ
 6    JOHNNY R. THOMAS,                                       [PROPOSED] FINAL JUDGMENT
      ROBERT C. POTTS,                                        AS TO DEFENDANT
 7    JONATHAN BRETT WOODARD, and                             JOHNNY R. THOMAS
 8    JOHN C. FRANCIS,

 9                                   Defendants.

10
11          The Securities and Exchange Commission (“Commission”) having filed a Complaint and
12   Defendant Johnny R. Thomas having entered a general appearance; consented to the Court’s
13   jurisdiction over Defendant and the subject matter of this action; consented to entry of this Final
14   Judgment without admitting or denying the allegations of the Complaint (except as to jurisdiction
15   and except as otherwise provided herein in paragraph X); waived findings of fact and conclusions of
16   law; and waived any right to appeal from this Final Judgment:
17                                                      I.
18          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is permanently
19   restrained and enjoined from violating Section 10(b) of the Securities Exchange Act of 1934 (the
20   “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5(b) promulgated thereunder [17 C.F.R.
21   § 240.10b-5(b)], directly or indirectly, by using any means or instrumentality of interstate
22   commerce, or the mails, or any facility of any national securities exchange, in connection with the
23   purchase or sale of any security, to make any untrue statement of a material fact or to omit to state a
24   material fact necessary in order to make the statements made, in the light of the circumstances under
25   which they were made, not misleading.
26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal
27   Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive
28

                                                        1
            Case 2:19-cv-01132-JCM-EJY Document 87 Filed 08/19/21 Page 2 of 7




 1   actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s officers,

 2   agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

 3   with Defendant or with anyone described in (a).

 4                                                     II.

 5          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

 6   permanently restrained and enjoined from violating Section 17(a)(2) of the Securities Act of 1933

 7   (the “Securities Act”) [15 U.S.C. § 77q(a)(2)], directly or indirectly, by using any means or

 8   instruments of transportation or communication in interstate commerce, or the mails, in the offer or

 9   sale of any security, to obtain money or property by means of any untrue statement of a material

10   fact or any omission of a material fact necessary in order to make the statements made, in light of

11   the circumstances under which they were made, not misleading.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

13   Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

14   actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s officers,

15   agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

16   with Defendant or with anyone described in (a).

17                                                     III.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

19   permanently restrained and enjoined from violating Rule 13a-14 of the Exchange Act [17 C.F.R.

20   § 13a-14], by falsely certifying in an issuer’s annual or quarterly report that he has reviewed the

21   report and, based on his knowledge, the report does not contain any untrue statement of material

22   fact or omit to state a material fact necessary in order to make the statements made, in light of the

23   circumstances under which such statements were made, not misleading, with respect to the period

24   covered by the report.

25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

26   Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

27   actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s officers,

28

                                                        2
            Case 2:19-cv-01132-JCM-EJY Document 87 Filed 08/19/21 Page 3 of 7




 1   agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

 2   with Defendant or with anyone described in (a).

 3                                                        IV.

 4          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is permanently

 5   restrained and enjoined from violating Section 16(a) of the Exchange Act [15 U.S.C. § 78p(a)] and

 6   Rule 16a-3 promulgated thereunder [17 C.F.R. § 240.16a-3], by failing to file with the Commission,

 7   the required statement(s) of beneficial ownership disclosing Defendant’s direct or indirect beneficial

 8   ownership, or any change therein, of any equity security (other than an exempted security) which is

 9   registered pursuant to Section 12 of the Exchange Act [15 U.S.C. § 781], while Defendant is an

10   officer or director of an issuer of such security.

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

12   Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

13   actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s officers,

14   agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

15   with Defendant or with anyone described in (a).

16                                                        V.

17          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

18   permanently restrained and enjoined from aiding and abetting the violation of Section 13(a) of the

19   Exchange Act [15 U.S.C. § 78m(a)] and Rules 12b-20, 13a-1, 13a-11, and 13a-13 thereunder [17

20   C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, 240.13a-13] by knowingly or recklessly providing

21   substantial assistance to an issuer of a security registered pursuant to Section 12 of the Exchange

22   Act, that filed reports with the Commission that contained materially false and misleading

23   information.

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

25   Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

26   actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s officers,

27   agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

28   with Defendant or with anyone described in (a).


                                                          3
            Case 2:19-cv-01132-JCM-EJY Document 87 Filed 08/19/21 Page 4 of 7




 1                                                      VI.

 2          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to Section

 3   21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)], Defendant is prohibited from acting as an

 4   officer or director of any issuer that has a class of securities registered pursuant to Section 12 of the

 5   Exchange Act [15 U.S.C. § 78l] or that is required to file reports pursuant to Section 15(d) of the

 6   Exchange Act [15 U.S.C. § 78o(d)].

 7                                                     VII.

 8          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to

 9   Section 20(g) of the Securities Act [15 U.S.C. § 77t(g)] and Section 21(d)(6) of the Exchange Act

10   [15 U.S.C. § 78u(d)(6)], Defendant is permanently barred from participating in an offering of penny

11   stock, including engaging in activities with a broker, dealer, or issuer for purposes of issuing,

12   trading, or inducing or attempting to induce the purchase or sale of any penny stock. A penny stock

13   is any equity security that has a price of less than five dollars, except as provided in Rule 3a51-1

14   under the Exchange Act [17 C.F.R. § 240.3a51-1].

15                                                     VIII.

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

17   civil penalty in the amount of $240,000 to the Commission pursuant to Section 20(d) of the

18   Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C.

19   § 78u(d)(3)].

20          Defendant shall satisfy this obligation by paying the total amount of $240,000, plus post-

21   judgment interest, to the Commission in five installments according to the following schedule:

22   (i) $48,000 is due within 30 days after entry of this Final Judgment, (ii) $48,000 is due within 90

23   days after entry of this Final Judgment, (iii) $48,000 is due within 180 days after entry of this Final

24   Judgment, (iv) $48,000 is due within 270 days after entry of this Final Judgment, and (v) $48,000,

25   plus an amount equal to the accrued post-judgment interest, is due within 360 days after entry of

26   this Final Judgment. Prior to making the final payment set forth herein, Defendant shall contact the

27   staff of the Commission for the amount due for the final payment.

28

                                                         4
              Case 2:19-cv-01132-JCM-EJY Document 87 Filed 08/19/21 Page 5 of 7




 1            Payments shall be deemed made on the date they are received by the Commission and shall

 2   be applied first to post-judgment interest, which shall accrue pursuant to 28 U.S.C. § 1961 on any

 3   unpaid amounts due after 30 days of the entry of Final Judgment.

 4            If Defendant fails to make any payment by the date agreed and/or in the amount agreed

 5   according to the schedule set forth above, all outstanding payments under this Final Judgment,

 6   including post-judgment interest, minus any payments made, shall become due and payable

 7   immediately at the discretion of the staff of the Commission without further application to the

 8   Court.

 9            Defendant may transmit payments electronically to the Commission, which will provide

10   detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly from

11   a bank account via Pay.gov through the Commission’s website at

12   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

13   cashier’s check, or United States postal money order payable to the “Securities and Exchange

14   Commission,” which shall be delivered or mailed to

15            Enterprise Services Center
              Accounts Receivable Branch
16            6500 South MacArthur Boulevard
17            Oklahoma City, OK 73169

18   and shall be accompanied by a letter (i) identifying the case title, civil action number, and name of
19   this Court (SEC v. Johnny R. Thomas, et al., 19-cv-1132 (D. Nev.), (ii) identifying Johnny R.
20   Thomas as a defendant in this action; and (iii) specifying that payment is made pursuant to this
21   Final Judgment. Defendant shall simultaneously email evidence of payment and case identifying
22   information to Suzanne J. Romajas, Esq. the Commission’s counsel in this action.
23            By making this payment, Defendant relinquishes all legal and equitable right, title, and
24   interest in such funds and no part of the funds shall be returned to Defendant.
25            The Commission may enforce the Court’s judgment for penalties by the use of all collection
26   procedures authorized by law, including the Federal Debt Collection Procedures Act. 28 U.S.C
27   § 3001, et seq.
28

                                                       5
            Case 2:19-cv-01132-JCM-EJY Document 87 Filed 08/19/21 Page 6 of 7




 1          The Commission shall hold the funds, together with any interest and income earned thereon

 2   (collectively, the “Fund”), pending further order of the Court. The Commission may propose a plan

 3   to distribute the Fund subject to the Court’s approval. Such a plan may provide that the Fund shall

 4   be distributed pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of

 5   2002. The Court shall retain jurisdiction over the administration of any distribution of the Fund and

 6   the Fund may only be disbursed pursuant to an Order of the Court.

 7          Regardless of whether a Fair Fund distribution is made, amounts ordered to be paid as civil

 8   penalties pursuant to this Final Judgment shall be treated as penalties paid to the government for all

 9   purposes, including all tax purposes. Additionally, to preserve the deterrent effect of the civil

10   penalty, Defendant shall not argue in any Related Civil Action that he is entitled to, nor shall he

11   benefit by, offset or reduction of any compensatory damages award in the Related Civil Action by

12   the amount of any part of Defendant’s payment of civil penalties in this action (“Penalty Offset”).

13   If the court in any Related Investor Action grants a Penalty Offset, Defendant shall, within 30 days

14   after entry of a final order granting the Penalty Offset, notify the Commission’s counsel in this

15   action and pay the amount of the Penalty Offset to the United States Treasury or to a Fair Fund, as

16   the Commission directs. Such a payment shall not be deemed an additional civil penalty and shall

17   not be deemed to change the amount of the civil penalties imposed by this Final Judgment. For

18   purposes of this paragraph, a “Related Investor Action” means a private damages action brought

19   against Defendant by or on behalf of one or more investors based on substantially the same facts as

20   alleged in the Complaint in this action.

21                                                     IX.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

23   incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

24   shall comply with all of the undertakings and agreements set forth therein.

25                                                     X.

26          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that, for purposes of

27   exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

28   allegations in the complaint are true and admitted by Defendant, and further, any debt for


                                                        6
            Case 2:19-cv-01132-JCM-EJY Document 87 Filed 08/19/21 Page 7 of 7




 1   disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

 2   Final Judgment or any other judgment, order, consent order, decree or settlement agreement entered

 3   in connection with this proceeding, is a debt for the violation by Defendant of the federal securities

 4   laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

 5   Bankruptcy Code, 11 U.S.C. § 523(a)(19).

 6                                                     XI.

 7          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this Court shall retain

 8   jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

 9                                                    XII.

10          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

11   Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

12
13
14   Dated: _______________________,
            August 19, 2021          2021                    _______________________________
                                                             UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       7
